TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 7, 2015



                                      NO. 03-13-00605-CV


                   Kenneth G. Martin and Karken Corporation, Appellants

                                                 v.

 Barry Beitler; BAB 8, L.L.C.; Living Architecture and Construction Management, Inc.;
                             and Marley Porter, Appellees




         APPEAL FROM THE 33RD DISTRICT COURT OF BURNET COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
           AFFIRMED IN PART; REVERSED AND RENDERED IN PART --
                      OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on June 13, 2013. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the trial

court’s judgment. Therefore, the Court reverses the portion of the trial court’s judgment granting

Porter’s counterclaim for defamation and Porter’s and Beitler’s counterclaims for tortious

interference with business relationships and renders judgment that they take nothing on their

counterclaims. We affirm the trial court’s judgment in all other respects. Each party shall bear

their own costs relating to this appeal, both in this Court and in the court below.